J-S44035-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                                            :
               v.                           :
                                            :
                                            :
    ELVIN RAFAEL MATEO                      :
                                            :
                     Appellant              :   No. 1890 MDA 2019

              Appeal from the PCRA Order Entered October 30, 2019
     In the Court of Common Pleas of York County Criminal Division at No(s):
                            CP-67-CR-0005730-2015

BEFORE: BENDER, P.J.E., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                      FILED FEBRUARY 10, 2021

        Elvin Rafael Mateo (Appellant) appeals pro se from the order of the Court

of Common Pleas of York County dismissing his first petition filed pursuant to

the Post Conviction Relief Act (PCRA).1 For the reasons discussed herein, we

will extend the amount of time Appellant has in which to file a merits brief;

once Appellant has had a reasonable opportunity to conduct legal research,

he may submit a brief for substantive review by this Court.

        On May 20, 2016, at the close of Appellant’s jury trial, he was convicted

of first degree murder, conspiracy thereof, attempted first degree murder, and

aggravated assault.2 He is serving a mandatory life sentence. See 18 Pa.C.S.

§ 1102(a)(1).


1   42 Pa.C.S. §§ 9541-9546.

2 18 Pa.C.S. §§ 2502(a), 903, 901(a), and 2702(a)(1), respectively. On
August 29, 2016, in addition to a mandatory life sentence, the trial court
J-S44035-20



      This   Court      affirmed   Appellant’s   conviction   on   direct   appeal.

Commonwealth v. Mateo, 1784 MDA 2016 (unpub. memo) (Pa. Super.

Sept. 22, 2017), appeal denied, 700 MAL 2017 (Pa. March 9, 2018).3

Appellant filed his PCRA petition on March 5, 2019; his petition is thus timely.

See 42 Pa.C.S. § 9545(b)(1).

      Appellant has raised a number of issues questioning the PCRA court’s

dismissal of his petition and handling of counsel’s letter of no merit 4 as well

as several ineffectiveness claims. See Appellant’s Brief at 1.5 He is currently

serving his life sentence at SCI Coal Township. He alleges that he currently

has no access to his prison library due to restrictions imposed to address the

COVID-19 pandemic. Id. at 3. He asks this Court to place this matter in

administrative suspense or abeyance pending a return to normal operation of

his prison. Id. at 4.




imposed sentences of 20 to 40 years’ incarceration for conspiracy and
attempt; Appellant’s aggravated assault conviction merged for sentencing
purposes.

3This Court also affirmed the conviction of Appellant’s codefendant, Durell
Cotton. Commonwealth v. Cotton, 1843 MDA 2016 (unpub. memo) (Pa.
Super. Oct. 10, 2017), appeal denied, 771 MAL 2017 (Pa. Apr. 17, 2018).

4 See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988);
Commonwealth v Finley, 550 A.2d 213 (Pa. Super. 1988)(en banc).

5  Appellant has attempted to comply with this Court’s briefing schedule by
filing a brief, but substantively the brief is a plea for more time and (quite
forgivably) lacks analysis of the legal issues he attempts to raise. Thus,
though we cite “Appellant’s Brief”, we treat the brief as an application for
extension of time in which to file a merits brief.

                                        -2-
J-S44035-20



      Appellant has made timely compliance with prior deadlines, such as the

docketing statement filed with this Court and the statement per Pa.R.A.P.

1925(b) filed with the PCRA court. This Court has no reason to believe that

Appellant is engaging in dilatory tactics, as he has demonstrated that he will

comply with deadlines when possible.         He is serving a life sentence, and

seemingly has no motive to extend this litigation by causing delay. We also

note that he is not proceeding pro se voluntarily, but has been forced to do so

by counsel’s withdrawal. We can see no disadvantage to the Commonwealth

in providing Appellant the courtesy of additional time within which to file a

responsive brief, given the unusual conditions that have been forced upon our

correctional institutions by the pandemic.6

      Appellant shall, as of the date of this memorandum, have ninety days

in which to file a merits brief. When Appellant has filed a merits brief, the

Commonwealth shall within sixty days thereof file with this Court either a

responsive brief or a letter informing the Court that it will stand on the brief it

has already filed.7


6President Judge Emeritus Bender provided essential input and analysis, for
which the authoring Judge is grateful.

7 We extend Appellant’s briefing deadline without prejudice to any further
similar extension requests. If, in ninety days, Appellant is unable to access
the library, he shall continue to keep this Court informed by filing affidavits
every ninety days.       The affidavits must reflect accurately his current
understanding of the nature and breadth of library restrictions. The affidavits
will not automatically result in a grant of further extensions; however, we are
loath to force a pro se litigant to proceed without counsel or any access at all
to legal research materials. As long as Appellant is totally forbidden to access
his prison library due to the pandemic rather than any other cause (for

                                       -3-
J-S44035-20



      Appellant shall file, within 90 days of the date of this memorandum, his

brief in this matter. If Appellant's library access is not restored prior to the

date his brief is due for filing and Appellant wishes to request a further

extension on that basis, he shall file an affidavit containing an accurate

description of his understanding of restrictions on his library access then in

force, with a request for a further extension of time in which to file his brief.

The Commonwealth may, within 60 days of the filing of Appellant’s brief, file

a responsive brief or a letter informing the Court that it will stand on the brief

it has already filed.

      Jurisdiction retained.




instance, disciplinary issues or the like), this Court will consider any
reasonable extension request.

                                      -4-